DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-14 in the reply filed on 11/16/2020 is acknowledged. The traversal is on the ground(s) that a significant burden does not exist on the examiner.  This is not found persuasive for at least the following:
As stated in the Examiner's Restriction Requirement, mailed 9/15/2020, restriction for examination purposes is proper because all the inventions listed are distinct and there would be a serious search and/or examination burden for one or more of the following reasons: the inventions have acquired separate status in the art, require different field of search, and the prior art would not be applicable to all groups.  
Examiner appreciates that there exist some similarities between the claim groups; however, as the claims are currently presented, the claim groups present a significant search burden since each invention contains divergent subject matter. Furthermore, the divergent subject matter disclosed in the different claim groups would require a different field of search in order to encompass the varying limitations from each of the groups. 
Therefore, claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The requirement is deemed proper and is therefore made FINAL.

Claims 1-14 are elected.
Claims 15-20 are withdrawn.
Claims 1-14 are pending and rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-14 are drawn to a method, which is a process. Therefore, claims 1-14 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations which recite the abstract idea of reviewing email data to provide product recommendations:
extracting content from an email of an email account of a user; 
evaluating the content to identify a product identifier that is a truncated version of a product title of a product; 
searching a database of product titles and frequencies of the product titles occurring to identify one or more product titles corresponding to the product identifier; 
selecting a target product title from the one or more product titles as the product title based upon a frequency of the target product title exceeding a threshold; 
inferring a product category for the product title using a model trained using a hierarchical taxonomy of product categories and product titles; 
assigning matching scores to products within a product catalog using weighted attributes corresponding to at least one of categories, brands, product titles, and product descriptions, wherein the matching scores correspond to probabilities that products within the product catalog match the product title; and 
transmitting a recommendation, of a product having a matching score greater than a matching threshold, over a computing network to a device for display to the user.
The recited limitations above set forth the process for reviewing email data to provide product recommendations. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as a processor of a computing device.
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Representative claim 1, when taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities 
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.

Dependent claims 2-14 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the process for reviewing email data to provide product recommendations. Thus, each of claims 2-14 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-14 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations as discussed above, fail to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxter et al. (U.S. Pre-Grant Publication No. 2018/0247360) (“Baxter”).

Regarding claim 1, Baxter teaches a method, comprising:
executing, on a processor of a computing device (Fig. 1A; para [0039]), instructions that cause the computing device to perform operations, the operations comprising: 
extracting content from an email of an email account of a user (Fig. 2B; para [0045], para [0090]); 
evaluating the content to identify a product identifier that is a truncated version of a product title of a product (Fig. 2B; para [0097], para [0098]); 
searching a database of product titles and frequencies of the product titles occurring to identify one or more product titles corresponding to the product identifier (Fig. 2C; para [0101]-[0105]); 
selecting a target product title from the one or more product titles as the product title based upon a frequency of the target product title exceeding a threshold (Fig. 2B; para [0097], para [0098]); 
inferring a product category for the product title using a model trained using a hierarchical taxonomy of product categories and product titles (Fig. 2C; para [0107]-[0108]); 
assigning matching scores to products within a product catalog using weighted attributes corresponding to at least one of categories, brands, product titles, and product descriptions, wherein the matching scores correspond to probabilities that products within the product catalog match the product title (Fig. 3A; para [0110]-[0111]); and 
transmitting a recommendation, of a product having a matching score greater than a matching threshold, over a computing network to a device for display to the user (Fig. 3A; para [0118]). 

Regarding claim 2, Baxter teaches the above method of claim 1.  Baxter also teaches wherein the searching a database comprises: identifying a product title as corresponding to the product identifier based upon a probability greater than a threshold that the product identifier is a prefix for the product title (Fig. 2B; para [0095], [0106]).

Regarding claim 3, Baxter teaches the above method of claim 1.  Baxter also teaches wherein the database is populated with an extracted product title extracted from the email (para [0107]).

Regarding claim 4, Baxter teaches the above method of claim 1.  Baxter also teaches wherein the extracted product title is extracted from an image within the email using image recognition functionality (Fig. 2B; para [0095], [0106], [0186]).

Regarding claim 5, Baxter teaches the above method of claim 1.  Baxter also teaches wherein the searching a database comprises: applying a weight to product titles within the database based upon at least one of user information, user browsing history, or user purchase history (para [0305]).

Regarding claim 6, Baxter teaches the above method of claim 1.  Baxter also teaches wherein the assigning matching scores comprises: assigning the matching scores based upon a recency and frequency of the product occurring within at least one of email data, catalog data, or crawled data (Fig. 3A; para [0110]-[0111]).

Regarding claim 7, Baxter teaches the above method of claim 1.  Baxter also teaches wherein the inferring a product category comprises: determining an age category for the product category (para [0177]).

Regarding claim 8, Baxter teaches the above method of claim 1.  Baxter also teaches wherein the inferring a product category comprises: determining a gender category for the product category (para [0177]).

Regarding claim 9, Baxter teaches the above method of claim 1.  Baxter also teaches comprising: inferring product categories for products within the product catalog using the model (para [0177]).

Regarding claim 10, Baxter teaches the above method of claim 1.  Baxter also teaches comprising: inferring age categories for products within the product catalog using the model (para [0177]).

Regarding claim 11, Baxter teaches the above method of claim 1.  Baxter also teaches comprising: inferring gender categories for products within the product catalog using the model (para [0177]).

Regarding claim 12, Baxter teaches the above method of claim 1.  Baxter also teaches comprising: completing partial product titles of products within the product catalog using the database (para [0106]).

Regarding claim 13, Baxter teaches the above method of claim 1.  Baxter also teaches comprising: removing redundant terms within product information of the product catalog (para [0105]-[0107]).

Regarding claim 14, Baxter teaches the above method of claim 1.  Baxter also teaches comprising: indexing the product catalog based upon at least one of categories, brands, product titles, and product descriptions (Fig. 4; para [0160]-[0164]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756. The examiner can normally be reached Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684